Citation Nr: 1634953	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A videoconference hearing was held before the Board in December 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA audiological examination to determine the severity of the Veteran's hearing loss was last performed in February 2013.  At the December 2015 Board hearing, the Veteran testified that his condition has worsened since the prior examination.  Moreover, he testified that he was not clear on the instructions for the hearing examination he underwent in February 2013.  Specifically, he did not know that he should not guess at words or sounds, as he is accustomed to doing in his ordinary life.  Therefore, the results of the examination may not be an accurate representation of his actual hearing abilities. 

In light of the Veteran's testimony that his condition has worsened since his last examination and his confusion regarding the instructions for his February 2013 audiological examination, another examination is necessary prior to adjudication.  


Accordingly, the case is REMANDED for the following action:

1.  Obtained updated VA treatment and private treatment records and associated the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.

In addition to puretone thresholds and speech recognition scores, the examiner should discuss the functional effects of the Veteran's service-connected hearing loss on his occupational and daily activities.

A complete rationale must be provided for all opinions presented.  

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




